Citation Nr: 1138821	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-37 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUES

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses associated with the Veteran's hospitalization at University Community Hospital (UCH), Tampa, Florida, from January 14, 2006 to January 30, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 determination of the James A. Haley Veterans' Hospital in Tampa, Florida.  A notice of disagreement was received in July 2007, a statement of the case was issued in November 2007, and a substantive appeal was filed in December 2007.

The Board notes that the Veteran, in his substantive appeal, requested an opportunity to testify at a Board hearing.  In December 2008 the Veteran was appropriately notified of the scheduling of his requested hearing for January 2009.  However, the Veteran failed to report for the scheduled hearing and has not requested any rescheduling.  Therefore, appellate review may proceed at this time.

The Board also notes that the agency of original jurisdiction (AOJ) in this case has repeatedly characterized the issue with reference to a private hospitalization beginning on "January 15, 2006."  The notice of disagreement in this case, prepared by a private medical provider's billing office, also refers to the hospitalization commencing upon January 15, 2006.  However, multiple private treatment records in the claims file corresponding to the hospitalization in question reflect that the Veteran was admitted to UCH on January 14, 2006.  The claims file does not appear to contain documentation of the original claim giving rise to this issue on appeal, thus the Board can obtain no further clarification of this discrepancy from the original claim.  In light of the information presented on the private medical records documenting the hospitalization at issue, the Board has recharacterized the issue to refer to hospitalization beginning on January 14, 2006, as shown above.

The appeal is REMANDED to the VAMC in Tampa, Florida.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to reimbursement or payment for unauthorized medical expenses incurred at UCH from January 14, 2006 to January 30, 2006.  To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation, may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services:

(1) For an adjudicated service-connected disability;

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;

(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service- connected disability;

(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veteran is rated 100 percent permanently and totally disabled due to service connected disabilities, and this rating has been in effect since October 1999.  UCH treatment records show that on January 14, 2006, the Veteran was admitted to the emergency department of UCH with complaints featuring shortness of breath.  Medical evaluation did not reveal pulmonary embolism, but examination did reveal that the Veteran's lower extremities had deep vein thromboses.  The Veteran was admitted for treatment and management, and UCH sought the Veteran's VA medical records.  Discharge was considered on January 24, 2006, but the discharge was delayed due to the Veteran running a low temperature and an MRSA colonization was found.  The Veteran was reportedly discharged from UCH on January 30, 2006.

The outcome of this appeal may depend upon a finding as to whether the Veteran's hospitalization at UCH may be properly characterized as involving a medical emergency of such nature that delay would have been hazardous to life or health.  The outcome of the Veteran's appeal may also depend upon a findings as to whether VA or other Federal facilities were not feasibly available; whether an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable; or that the treatment had been or would have been refused.

In this case, it appears that the record (including the Veteran's complete VA claims-file and the additional medical reimbursement claim folder) may be incomplete; certain pertinent documents appear to be missing and additional development appears to be necessary in this case.  A handwritten note signed by a Chief Medical Officer in August 2007 asserts that the Veteran "could have gone to VA (where he was already under care) or been transferred to VA after admission. - Case doesn't meet clinical criteria; VA health care facilities were available."  However, this essentially conclusory statement offers no rationale or discussion addressing the pertinent medical evidence.  The Board finds that proper appellate review requires a formal medical opinion including an explained medical rationale for conclusions drawn, and an indication that the pertinent medical records were reviewed and addressed.  The medical opinion should address whether the Veteran's hospitalization was rendered in a medical emergency of such nature that delay would have been hazardous to life or health, whether VA or other Federal facilities were feasibly available, and whether an attempt to use VA or Federal facilities beforehand or obtain prior VA authorization for the services required would have been reasonable, sound, wise, or practicable.  If it is determined that a medical emergency prompted the hospitalization, the medical opinion should also make a determination as to when the medical emergency concluded and when transfer of the Veteran to VA or other Federal facilities became feasible and reasonable.

To permit informed appellate review, and specifically to permit the development of an informed medical opinion, certain additional information should be obtained and documented in the claims-file to the extent reasonably possible.  The VAMC should document for the claims-file the distances between the Veteran's residence and UCH as well as the nearest VA medical facility capable of treating the Veteran for the medical problems presented on January 14, 2006.  The VAMC should also document for the claims file a formal determination as to whether any VA medical facilities reasonably proximate to the Veteran's residence had beds available to admit him for the treatment he required from January 14, 2006 to January 30, 2006, and also formally document whether those facilities were 'on bypass;' the Veteran's December 2007 substantive appeal contends that "the nearest VA medical facility, VAMC James A. Haley, Tampa, FL ...[h]as been under construction and on by-pass since 2002 until present."  Finally, the VAMC should take appropriate steps to attempt to obtain any records associated with the ambulance transportation of the Veteran, to include any records documenting medical assessment of the Veteran in the ambulance and any documentation concerning the determination as to which hospital the Veteran should be transported.

The Board notes that the November 2007 statement of the case identifies correspondence received in March 2006 from UCH and correspondence received in June 2006 from Chapel Primary Care which brought the current claim for reimbursement to VA.  However, the record (including the Veteran's complete VA claims-file and the additional medical reimbursement claim folder) does not contain copies of these cited items of correspondence.  The documents bringing the claim are important documents in an appeal, and these documents should be included in the record to the extent possible.  As this case must be remanded for other development in any event, appropriate steps should be taken to complete the set of pertinent correspondence contained in the claims-file for this adjudication.

Additionally, the record does not reflect that the Veteran has been provided with appropriate notice required by the Veterans Claims Assistance Act of 2000 (VCAA) in connection with this claim; a VCAA letter was sent to one of the involved vendors in July 2007.  As this case must be remanded for other development in any event, the Board finds it reasonable to furnish proper VCAA notice to the Veteran during the processing of this remand.

The Board observes that the administrative decision on appeal indicates that the basis for the AOJ's denial of the claim was that the Veteran's private medical care was covered by Medicare.  In contrast, the statement of the case indicates that the basis for the AOJ's denial was that the Veteran otherwise did not meet applicable clinical criteria.  The AOJ's discussion of the adjudication raises some confusion as to the findings and bases involved in the consideration of the Veteran's claim; a clear explanation of the bases of the VAMC's denial of the Veteran's claim should be provided in the readjudication associated with the processing of this remand.  Additionally, it is unclear whether there has been additional correspondence or communication between the VAMC and a pertinent insurance provider or the pertinent private hospital; the contents of any such communication would be pertinent to this case and should be documented in the record.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to ensure notice to the appellant under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

2.  The VAMC should take appropriate steps to locate copies of all correspondence that brought the claim currently on appeal (identified in the statement of the case as claims received in March 2006 and June 2006); the VAMC should associate copies of these documents with the claims-file or document an explanation for the inability to do so.

3.  The VAMC should document for the claims file all pertinent correspondence between the VAMC and UCH regarding the Veteran's hospitalization from January 14, 2006 to January 30, 2006.  The VAMC should also document for the claims file all pertinent correspondence between the VAMC and Medicare or any insurance provider regarding the Veteran's hospitalization from January 14, 2006 to January 30, 2006.

4.  The VAMC should document for the claims file the distances between the Veteran's residence and UCH, as well as the distance from the Veteran's residence to the nearest VA medical facility capable of treating the Veteran for the medical problems presented on January 14, 2006.

5.  The VAMC should also document for the claims file a formal determination as to whether any VA medical facilities reasonably proximate to the Veteran's residence had beds available to admit him for the treatment he required from January 14, 2006 to January 30, 2006, and also document whether those facilities were 'on bypass;' the Veteran's December 2007 substantive appeal contends that the VAMC James A. Haley, Tampa, FL, was 'on bypass' due to construction throughout the time of his pertinent hospitalization.

6.  The VAMC should take appropriate steps to attempt to obtain any records associated with the ambulance transportation of the Veteran from his home to UCH on January 14, 2006, to include any records documenting medical assessment of the Veteran in the ambulance and any documentation concerning the determination as to which hospital the Veteran should be transported.

7.  Thereafter, the claims file should be sent to an appropriate VA medical doctor who, after reviewing the file in its entirety, should address the following:

a) Whether any treatment received from UCH from January 14, 2006 to January 30, 2006, was rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  The physician should specifically address the Veteran's contention that his symptoms featuring shortness of breath constituted a medical emergency.  If the physician finds that any portion of the pertinent hospital treatment involved a medical emergency, the physician should specifically identify when the emergency period resolved (and address whether transfer of the Veteran to a VA facility was feasible at that time, in connection with item (b) below).

b) If it is determined that the Veteran was treated for a medical emergency condition, the physician should state whether a VA facility was feasibly available.  In addressing this question, the physician should note whether the urgency of the Veteran's medical condition, the relative distance of the travel involved in obtaining adequate VA treatment or the nature of the treatment made it necessary or economically advisable to use UCH.  The physician should also address whether VA had the ability to provide immediate treatment, and if not, whether any delay in treatment would have had a negative impact on the Veteran's health.

A complete rationale for all opinions expressed should be given.

8.   To avoid further remand, the VAMC should review the medical opinion obtained and ensure that the requested findings and opinions have been reported and offered.

9.  Thereafter, the VAMC should review the Veteran's claim and determine if the benefit sought can be granted.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case offering a clear and detailed explanation for the basis of the denial and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


